DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/05/2021. As directed by the amendment: claim(s) 1-17 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-17 and 19-20 are presently pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taminger et al (US 2010/0260410) in view of Liou et al (US 2016/014452).
Regarding claim 1, Taminger discloses a method of controlling operation of an electron beam gun and wire feeder during a deposition process including deposition of pools of molten metal onto a substrate to form beads upon solidification of the molten metal (Fig. 2), the method comprising: 
providing a substrate (Fig. 1 # 20 substrate); 
providing a wire source (Fig. 1 #16 wire feeder) that feeds wire at a wire feed rate; 
moving the electron beam gun (Fig. 1 #12 gun) and/or the wire feeder (Fig. 1 #16 wire feeder) relative to the substrate at a travel speed ([0016] lines 1-3 ---“The platform 21 and/or the gun 12 may be movable via a multi-axis positioning drive system 25, which is shown schematically as a box in FIG. 1 for simplicity.”); 
forming a molten pool of liquid phase metal on the substrate by melting wire utilizing an electron beam (Fig. 1 #12 gun) generated by an electron beam gun at a beam power ([0016] lines 6-10 ---“Molten pool 24 is formed by beam-melting of consumable wire 18, e.g., a suitable metal such as aluminum or titanium, which is fed toward the molten pool from a wire feeder 16, e.g., a spool or other suitable delivery mechanism having a controllable speed.”); 
([0016] lines 3-6 ---“A complex or three-dimensional (3D) object is formed by progressively forming and cooling a molten pool 24 into layers 29 on the substrate 20.”); 
utilizing a sensor (Fig. 1 #15 sensor) to generate data reflecting at least one attribute of the molten pool, the solidified deposit, or the wire ([0020] lines 1-9 ---“Therefore, in order to achieve closed-loop EBF.sup.3 process control, the closed-loop controller 22 of FIG. 1 may be electrically connected to one or more sensors (S) 15 to detect or measure one or more specific features of interest of the molten pool 24, with the information describing the feature(s) of interest relayed to the controller 22 as a set of sensor data 13.”; 
determining an adjustment by evaluating relative positions of the molten pool, the solidified deposit, and/or the wire, and/or by evaluating thermal diffusivity of the solidified deposit (and based, at least in part, on the at least two different attributes, the adjustment configured to correct an anomaly associated with the at least two different attributes ([0020] lines 7-9 ---“Host machine 27 receives the sensor data 13 and runs one or more algorithms, represented collectively as the algorithm 100 in FIGS. 1 and 2, to interpret the sensor data.”); 
and adjusting a deposition process parameter for forming a subsequent molten pool (Fig. 1 #24 molten pool) on the substrate or solidified deposit using the electron beam gun (Fig. 1 #12 gun) and the wire feeder (Fig. 1 #16 wire feeder) according to the determined adjustment ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
However, Taminger does not disclose wherein the at least one attribute comprises a detected subsurface flaw embedded in the solidified deposit, or wherein the anomaly is a change in bead dimensions, a void, an inclusion, porosity, cracking, and/or a lack of layer fusion, in the solidified deposit.
Nonetheless, Liou teaches wherein the at least one attribute comprises a detected subsurface flaw embedded in the solidified deposit (Abstract “A method for detecting a subsurface defect in a workpiece undergoing processing includes directing focused heat energy from an energy point source on to the workpiece to generate a melt pool and cause a solid portion of the workpiece to emit incandescent radiation.”) and Liou teaches wherein the anomaly is a change in bead dimensions, a void, an inclusion, porosity, cracking, and/or a lack of layer fusion, in the solidified deposit ([0006] lines 11-13 ---“ Defects that may occur within processed regions of metals include voids, pores, bondlines (incompletely formed bonds), disbonds and cracks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by incorporating the detection of subsurface defects as taught by Liou for the purpose of assuring the quality of welded layers.
Regarding claim 2, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.” [0019] lines 20-23 ---“Fourth, the electron beam 14 can be automatically modulated, i.e., focused and rastered at extremely high (kHz) rates, enabling a greater range of beam controls than are possible using lasers.”).
Regarding claim 3, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected changes in molten pool size and shape, wherein molten pool size and/or shape comprises at least one of pool width, pool length, pool aspect ratio, pool area, and pool centroid ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.”); 
and wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting one or more of beam raster, beam focus, beam deflection, and/or wire position  to ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
Regarding claim 4, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected changing thermal patterns that result in different bead geometries and/or microstructures ([0026] lines 1-4 ---“ IR band-pass filters may also be installed on sensors 15 configured as CCD-equipped or CMOS-equipped digital cameras in order to examine a temperature of the molten pool 24 and the surrounding region.”); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting one or more of beam raster, beam focus, beam deflection, wire position to correct bead geometries and/or microstructures ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).

Nonetheless, Examiner considers wherein changing thermal patterns are detected at speeds of at least about 5 Hz, and adjustments occur at speeds of about 25% or less of the detection speed to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 5, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire comprises detected melting temperature of the molten pool ([0026] lines 1-4 ---“ IR band-pass filters may also be installed on sensors 15 configured as CCD-equipped or CMOS-equipped digital cameras in order to examine a temperature of the molten pool 24 and the surrounding region.”); 
([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”). 
Regarding claim 6, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected dealloying in the molten pool ([0026] lines 1-4 ---“ IR band-pass filters may also be installed on sensors 15 configured as CCD-equipped or CMOS-equipped digital cameras in order to examine a temperature of the molten pool 24 and the surrounding region.” Dealloying is a known process and it is monitored by changes in detected heat.); 
and wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises changing focus of the electron beam and/or changing the raster pattern of the electron beam and/or changing deflection of electron beam to reduce a temperature of the molten metal ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
Regarding claim 7, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected viscosity of the molten pool ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” Detecting viscosity involves tracking the size and shape of the weld pool over time. The changes in size and shape are examined for changes.); 
and wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises angularly repositioning the electron beam gun and/or the wire feeder to change a beam angle relative to the molten pool and/or a wire entry angle relative to the molten pool to control the viscosity of the molten metal ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.” [0049] lines 1-4 ---“ The following adjustments may be made to correct for changes occurring in real time during the EBF.sup.3 process: (1) Adjust the z-axis height to maintain the proper distance between the wire feed and the deposit.” The z-axis is adjusted to correct for changes. The z-axis angle changes as height is adjusted.).
Regarding claim 8, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected surface tension of the molten pool ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” Detecting surface tension involves monitoring the changes in the height of the molten pool.); 
and wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises angularly repositioning the electron beam gun and/or the wire feeder to change a beam angle relative to the molten pool and/or a wire entry angle relative to the molten pool to reduce or increase the surface tension ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.” [0049] lines 1-4 ---“ The following adjustments may be made to correct for changes occurring in real time during the EBF.sup.3 process: (1) Adjust the z-axis height to maintain the proper distance between the wire feed and the deposit.” The z-axis is adjusted to correct for changes. The z-axis angle changes as height is adjusted.). 
Regarding claim 9, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected excessive height and/or width of a molten pool at a start sequence of the deposition process ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” Parameters for the weld bead is programmed by the user and is known before the process is started. Once the process is started, those parameters are monitored for and corrected for if not satisfied.); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting timing of one or more of a starting beam power, a travel speed, and/or a wire feed rate to reduce a height and/or a width of the molten pool ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
However, Taminger does not explicitly teach wherein excessive height and/or width is detected at speeds of at least about 10 Hz, and adjustments occur at speeds of at least about 1 Hz during the start sequence of the deposit.
Nonetheless, Examiner considers wherein excessive height and/or width is detected at speeds of at least about 10 Hz, and adjustments occur at speeds of at least about 1 Hz during the start sequence of the deposit to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 10, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected narrowing of the molten pool and/or the solidified deposit ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” Detecting narrowing involves monitoring the changes in the shape of the molten pool.); 
and wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting one or more of beam raster, beam focus, beam deflection, and/or wire position to increase a width of the solidified deposit ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
Regarding claim 11, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further  comprises detected variations in one or more of a solidified deposit height, a solidified deposit width, and shape at a stop location during a stop sequence of the deposition process ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” The size and shape of the solidified material are detected and examined for changes.); 
([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”).
However, Taminger does not explicitly teaches wherein variations are detected at speeds of at least about 10 Hz and adjustments occur at speeds of at least about 1 Hz during the stop sequence of the deposit.
Nonetheless, Examiner considers wherein variations are detected at speeds of at least about 10 Hz and adjustments occur at speeds of at least about 1 Hz during the stop sequence of the deposit to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the 3 process. (Abstract)
Regarding claim 12, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected variations in one or more of a solidified deposit width and a solidified deposit height due to changes in build direction during programmed build direction changes of the deposition process ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” The height and shape of the solidified material are detected and examined for changes.); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting one or more beam raster, beam focus, beam deflection, and/or wire position to reduce variations in at least one of a solidified deposit width and height ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”). 

Nonetheless, Examiner considers wherein variations are detected at speeds of at least about 5 Hz, and adjustments occur at speeds of at least about 1 Hz during programmed build direction changes of the deposition process to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 13,Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire comprises detected incomplete wire melting ([0025 lines 8-13 ---“ These cameras may be used to image bead shape and height during formation of the molten pool 24, a location of the wire 18 relative to the molten pool, and melt pool shape and area as determined by examining the change in reflectance between the molten and solid material.” The bead shape and height is measured and examined. Incomplete wire melting would be exposed by the measurements.); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting the deposition process by providing beam focus and deflection up wire to preheat the wire and/or preheating the wire utilizing a heater and/or reducing the wire feed rate ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.” [0019] lines 20-23 ---“Fourth, the electron beam 14 can be automatically modulated, i.e., focused and rastered at extremely high (kHz) rates, enabling a greater range of beam controls than are possible using lasers.”). 
However, Taminger does not explicitly teach wherein incomplete wire melting is detected at speeds of at least about 5 Hz, and adjustments occur at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of incomplete wire melting occurs.
Nonetheless, Examiner considers wherein incomplete wire melting is detected at speeds of at least about 5 Hz, and adjustments occur at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of incomplete wire melting occurs to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
	Regarding claim 14, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire comprises detected dripping of melted wire ([0024] lines A sensor 15 configured and positioned as described may be used to monitor, for example, a height of any deposited material or bead of the molten pool 24, and/or a distance between the molten pool and the wire feeder 16.” Dripping is detected by monitoring the height of the melted wire.); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting the deposition process by changing a wire position ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”); 

Nonetheless, Examiner considers wherein dripping of melted wire is detected at speeds of at least about 10 Hz, and adjustments occur at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of dripping occurs to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 15, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected stabbing and/or wire dragging ([0043] lines 11-19 ---“The sensors 15 are then used to measure the molten pool 24 of FIG. 1. If the wire feed rate is increased, the mass flow rate of metal into the molten pool 24 increases, which changes the subdivision of energy required to melt the wire as compared to melting the substrate. This has the net effect of reducing the energy density in the molten pool 24 of FIG. 1. If the translation speed is increased, the incident energy is being exposed to more substrate area which has the effect of lowering the energy density in the molten pool 24.”); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting beam raster, beam focus, beam deflection, and/or wire position ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”); 
However, Taminger does not explicitly teach wherein stabbing/wire dragging is detected at speeds of at least about 10 Hz, and adjustments occur at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of stabbing/wire dragging occurs.
Nonetheless, Examiner considers wherein stabbing/wire dragging is detected at speeds of at least about 10 Hz, and adjustments occur at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of stabbing/wire dragging occurs to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
	Regarding claim 16, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detected one or more of residual stress, curvature, or twist in the wire ([0038] lines 7-17 ---“ As a minimum, the control loop must be capable of identifying when specific fatal flaws have occurred, such as a wire problems where the wire 18 either sticks into the molten pool 24, strays from the molten pool, begins to drip, jams in the wire feeder 16, or a spool of the wire feeder is emptied altogether so that the process can be automatically stopped for operator intervention. Several of these flaws can be avoided altogether or corrected in real time, such as those related to wire positioning, so that the EBF3 process can continue uninterrupted and not result in flaws in the final deposition.”); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder Application No. 15/489,247Response/Amendment dated November 27, 2019Reply to Office Action dated August 28, 2019according to the determined adjustment comprises adjusting the deposition process by providing beam deflection across the wire to redirect the wire into the molten ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”);
 However, Taminger does not explicitly teach wherein detecting one or more of residual stress, curvature, or twist in the wire occurs at speeds of at least about 10 Hz, and adjusting the deposition process occurs at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of a wire anomaly occurs.
Nonetheless, Examiner considers wherein detecting one or more of residual stress, curvature, or twist in the wire occurs at speeds of at least about 10 Hz, and adjusting the deposition process occurs at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of a wire anomaly occurs to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 17, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the at least one attribute of the molten pool, the solidified deposit, or the wire further comprises detection that the wire does not enter the molten pool at a desired location ([0038] lines 7-17 ---“ As a minimum, the control loop must be capable of identifying when specific fatal flaws have occurred, such as a wire problems where the wire 18 either sticks into the molten pool 24, strays from the molten pool, begins to drip, jams in the wire feeder 16, or a spool of the wire feeder is emptied altogether so that the process can be automatically stopped for operator intervention. Several of these flaws can be avoided altogether or corrected in real time, such as those related to wire positioning, so that the EBF3 process can continue uninterrupted and not result in flaws in the final deposition.”); 
wherein adjusting the deposition process parameter for forming the subsequent molten pool on the substrate or solidified deposit using the electron beam gun and the wire feeder according to the determined adjustment comprises adjusting the deposition process by adjusting a position of the wire feeder relative to the molten pool ([0020] lines 9-15 ---“The controller 22 signals the main process controller 30 to modify the final control parameters 11F for the EBF.sup.3 process as needed. For example, the controller 22 may signal the main controller 30 to alter a feed rate of the wire feeder 16, a power value of the gun 12, a speed of the moveable platform 21, and/or any other components of the apparatus 10.”); 
and wherein the method further comprises halting the process if wire is detected outside the molten pool for at least about 1.0 seconds (Wire being outside of the weld pool is accounted for and the process is halted as a result of the wire being outside of the weld pool. The time is not a critical aspect of the invention because applicant does not specify that halting after at least one second provides any advantage or is for any particular reason outside of what would be known or expected by one of ordinary skill in the art.).
However, Taminger does not explicitly teach wherein detecting occurs at speeds of at least about 10 Hz, and adjusting the deposition process occurs at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of wire not entering the molten pool at a desired location occurs.
Nonetheless, Examiner considers wherein detecting occurs at speeds of at least about 10 Hz, and adjusting the deposition process occurs at speeds of at least about 1 Hz for a duration of about 5 seconds or more after an initial detection of wire not entering the molten pool at a desired location occurs to be material properties of the sensors and processors being used to perform the claimed method. Taminger teaches the same types of sensors and processors being used to perform the claimed method. The structural teachings of the sensors and processor of Taminger are capable of operated at the claimed frequency ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taminger by adjusting the rate of detection and rate of response for the purpose of continuously evaluating the feature of interest to determine, in real time, a change occurring therein, and automatically modifying control parameters to control the EBF3 process. (Abstract)
Regarding claim 19, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger further teaches wherein the sensor (Fig. 1 #15 sensor) is mounted on an instrumentation ring attached to the electron beam gun (Fig. 1 #12 gun) [0023] lines 2-5 ---“In one embodiment, multiple sensors 15 may be integrated into the apparatus 10, and operated independently or in combination depending on the particular application.). 
Regarding claim 20, Taminger in view of Liou teaches the method as appears above (see the rejection of claim 1), and Taminger teaches further comprising selecting the sensor (Fig. 1 #15 sensor) from a plurality of sensors based on likely attributes of the molten pool, the solidified deposit, or the wire ([0023] lines 5-16 ---Sensors 15 may include, by way of example, a charge-coupled device (CCD)--equipped camera adapted to convert an image of the process region (arrow A) into a digital signal suitable for processing by the host machine 27. Sensors 15 may also include a Complementary Metal-Oxide Semiconductor (CMOS)-based camera used to visually monitor the EBF.sup.3 process with relatively low noise/low power consumption. Sensors 15 may use a CCD-equipped camera in conjunction with an infrared (IR) band-pass filter(s) to thermally image the EBF.sup.3 process. A secondary electron detector may also be used as or with one of the sensors 15 to further visually monitor the EBF.sup.3 process.”).

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1-17 and 19-20 under 35 U.S.C 102 and 103 have been fully Liou et al (US 2016/014452).
	Applicant argues that Taminger does not address detecting or correcting subsurface flaws in the solidified deposit (away from the molten pool), much less by evaluating the thermal diffusivity of the solidified deposit. 
	Examiner responds that the newly cited reference, Liou, teaches detecting subsurface flaws in the solidified deposit. (Abstract “A method for detecting a subsurface defect in a workpiece undergoing processing includes directing focused heat energy from an energy point source on to the workpiece to generate a melt pool and cause a solid portion of the workpiece to emit incandescent radiation.”)
	Applicant argues that Taminger does not disclose, teach, or suggest angularly repositioning the electron beam gun and/or the wire feeder to change the respective angle.
Examiner responds that Taminger does teach angularly repositioning the electron beam gun and/or the wire feeder to change the respective angle. [0049] lines 1-4 ---“The following adjustments may be made to correct for changes occurring in real time during the EBF.sup.3 process: (1) Adjust the z-axis height to maintain the proper distance between the wire feed and the deposit.” The z-axis is adjusted to correct for changes. The z-axis angle changes as height is adjusted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761